           Case 1:17-cv-00114-TJK Document 92 Filed 01/24/20 Page 1 of 3



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------------------------x
KELLI D. HAKE, et al.,                                                  :
                                                                        :
                   Plaintiffs,                                          :
                                                                        :   Case No.: 17-cv-114 (TJK)
-against-                                                               :
                                                                        :
BANK MARKAZI JOMHOURI ISLAMI IRAN, et al.,                              :
                                                                        :
                   Defendants.                                          :
------------------------------------------------------------------------x

               UNOPPOSED MOTION TO EXTEND THE MARCH 2, 2020
              DEADLINE TO FILE MOTION FOR DEFAULT JUDGMENT
            AND TO ADJOURN THE MARCH 17, 2020 STATUS CONFERENCE

        Plaintiffs respectfully submit this unopposed motion to extend the March 2, 2020 deadline

to file their motion for default judgment to May 11, 2020 and adjourn the currently-scheduled

March 17, 2020 status conference to an appropriate time after that date. See Aug. 19, 2019 Minute

Order. This is Plaintiffs’ first request for an extension of the deadline. Plaintiffs have retained

experts on Defendants’ liability and have been diligently preparing proposed findings of fact and

conclusions of law in support of their motion for default judgment. However, Plaintiffs and their

experts require additional time for the following three reasons:

        First, the undersigned counsel received notice yesterday that the Second Circuit sua sponte

placed one of counsel’s major appeals on that court’s expedited calendar, moving the anticipated

deadline for plaintiffs-appellants’ opening brief from March 18, 2020 to February 27, 2020. See

Notice, Licci v. Am. Express Bank Ltd., No. 19-3522 (2d Cir. Jan. 23, 2020), ECF No. 42.

        Second, Plaintiffs are in a critical stage of court-supervised discovery against one of the

third-party banks they subpoenaed pursuant to this Court’s May 2, 2018 Minute Order permitting

third party discovery. Specifically, the District Court for the Southern District of New York
            Case 1:17-cv-00114-TJK Document 92 Filed 01/24/20 Page 2 of 3



overseeing Plaintiffs’ motion to compel production from HSBC Bank USA N.A. (“HSBC”)

recently ordered HSBC to produce documents from its auditor, Deloitte, relating to HSBC’s

alleged illegal dollar-clearing for Iranian entities, including Defendants here. See Order, Hake v.

Citibank N.A., 19-mc-125-JGK-KHP (S.D.N.Y. Jan. 10, 2020), ECF No. 113. The Citibank court

also ordered HSBC to produce an affidavit by February 14, 2020 as to the location of other

potentially responsive records and has ordered Plaintiffs and HSBC to appear at a status conference

on February 18, 2020. Although the Citibank court is aware of the deadlines in this case, Plaintiffs

hope additional time will allow them to obtain records from HSBC helpful to this Court’s review

of Plaintiffs’ motion for default judgment (and resolve their motion to compel).

         Third, following the January 3, 2020 death of Qasem Soleimani, the commander of the

Islamic Revolutionary Guards Corps-Quds Force (“IRGC-QF”), 1 the U.S. government has

intensified its designation efforts against persons and entities providing material support to the

Islamic Revolutionary Guards Corps (“IRGC”). For instance, yesterday, the U.S. Treasury

Department designated four petrochemical companies “that have collectively transferred the

equivalent of hundreds of millions of dollars’ worth of exports from the National Iranian Oil

Company (NIOC), an entity instrumental in Iran’s petroleum and petrochemical industries, which

helps to finance Iran’s Islamic Revolutionary Guard Corps-Qods Force (IRGC-QF) and its terrorist

proxies.” Press Release, U.S. Treasury, “Treasury Targets International Network Supporting Iran’s

Petrochemical and Petroleum Industries” (Jan. 23, 2020), available at https://home.treasury.gov/

news/press-releases/sm885.



1
         The IRGC-QF, along with Iran’s Lebanese proxy Hezbollah, is the component of the Iranian terror apparatus
most directly responsible for committing the attacks that injured Plaintiffs. The New York Times recently published a
story on the impact that Soleimani’s killing had on several of the Plaintiffs in Hake and the related case Field v. Bank
Markazi Jomhouri Islami Iran, No. 17-cv-02126-TJK, including named-Plaintiff Kelli Hake. See Richard A. Oppel
Jr. and Nicholas Bogel-Burroughs, “‘I Lost My Legs’: Wounded in Iraq, He Sued Iran,” N.Y. Times (Jan. 12, 2020),
available at https://www.nytimes.com/2020/01/12/us/suleimani-iran-attacks.html.

                                                           2
          Case 1:17-cv-00114-TJK Document 92 Filed 01/24/20 Page 3 of 3



       While these added recent disclosures would not themselves necessitate Plaintiffs’ motion

to extend the March 2, 2020 deadline, because of the more pressing reasons stated above and

because Plaintiffs have limited access to extrinsic evidence against Defendants (who have

defaulted and are unreachable for discovery), Plaintiffs would also benefit from additional time to

collect and assimilate this and other anticipated U.S. government disclosures relevant to the

conduct of the Defendants in this case and their alleged material support for Iranian terrorism.



Dated: January 23, 2020

                                                     Respectfully submitted,

                                                     OSEN LLC

                                                 By: /s/ Michael J. Radine
                                                    Michael J. Radine (DC Bar No. NJ015)
                                                    Dina Gielchinsky (DC Bar No. NJ011)
                                                    2 University Plaza, Suite 402
                                                    Hackensack, NJ 07601
                                                    Tel. (201) 265-6400
                                                    Fax (201) 265-0303

                                                     Attorneys for Plaintiffs




                                                 3
